t c memo united_states tax_court earle e murphy petitioner v commissioner of internal revenue respondent docket no filed date john h lavelle for petitioner tracy a murphy for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a deficiency in petitioner's federal_income_tax and additions to tax as follows additions to tax_deficiency sec_6651 sec_6651 sec_6653 dollar_figure dollar_figure dollar_figure dollar_figure 1the statutory_notice_of_deficiency and all documents filed by the parties have inadvertently referred to this addition_to_tax as imposed by sec_6653 the addition_to_tax is actually imposed by sec_6653 sec_6653 merely prescribes special rules for the application of the addition_to_tax for underpayments resulting from the failure to show income reported on forms the issues for decision are whether petitioner's receipt of money in exchange for his stock in farmingdale swim and recreation club inc fsrc constituted a liquidating_distribution whether petitioner had unreported interest_income of dollar_figure whether petitioner is liable for additions to tax under sec_6651 and for failure_to_file a timely federal_income_tax return and failure to timely pay his income_tax_liability and whether petitioner is liable for an addition_to_tax for negligence under sec_6653 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in lake placid new york petitioner incorporated fsrc in fsrc acquired land in howell township new jersey the township upon which it operated a camping and recreational business known as deep hollow park business activities at deep hollow park included selling swimming memberships renting recreational vehicles mobile homes and trailers and providing space for overnight camping petitioner owned of the initial outstanding shares of stock in fsrc and petitioner's wife owned the remaining share the total number of shares outstanding eventually increased to on date the board_of directors of fsrc approved a conditional purchase contract to purchase property adjacent to deep hollow park the contract was subject_to the corporation's receiving the necessary approvals from the township for it sec_2in the mid-1970's petitioner acquired his wife's share 3petitioner testified that by he had given shares of fsrc stock to his daughters however he produced no documentation of the transfer he never filed any gift_tax returns with respect to the transfer of these shares and he reported that he had received the entire liquidating_distribution on his own return expansion as well as the receipt of a zoning variance fsrc planned to operate the property as a fairgrounds on date petitioner and howard long incorporated deep hollow fairgrounds inc dhf to facilitate and coordinate the operation of the new fairgrounds with fsrc dhf also operated the recreational facilities at deep hollow park as well as certain other assets owned by fsrc fsrc and dhf agreed to operate as a single entity and utilize a single corporate bank account with dhf's taking title only to the new fairgrounds if and when the conditional purchase was completed all the other assets including the deep hollow park property and the corporate bank account were considered the property of fsrc petitioner and mr long each owned percent of the stock of dhf in the 1970's howell township began competing with deep hollow park by creating parks purchasing a lakefront beach and adding swimming facilities ball fields and fairgrounds the township also offered free swimming lessons and bargain access to its facilities in response to the competition deep hollow park expanded its business to offer festivals circuses fairs rallies and outdoor rock concerts hereinafter collectively referred to as concert business under a recreational use 4this property will hereinafter be referred to as the new fairgrounds 5unless otherwise indicated the single operating entity consisting of fsrc and dhf will be referred to as deep hollow park variance which deep hollow park had obtained from the township in the township began an aggressive enforcement program against deep hollow park which resulted in continuous litigation and ultimately in an action by deep hollow park against the township for harassment for example the township issued many citations against deep hollow park for alleged violations of health building and other municipal codes many of these citations were subsequently overturned in municipal court actions the township also denied deep hollow park's conditional use permit and site plan for the new fairgrounds even though the township was advised by its counsel that its ordinances were insufficient to deny the permits this denial was subsequently overturned by the state superior court of new jersey in addition the township repeatedly attempted to disallow the use of deep hollow park for concert business under its recreational use variance and it retroactively amended its zoning ordinance to redefine recreational use to prohibit such activities in date while all these legal actions were pending shore oaks a local developer announced plans to create a dollar_figure million housing development and golf course on land adjacent to deep hollow park because a portion of the proposed site was designated a protected wetlands area it became necessary for shore oaks to acquire the deep hollow park land in order to complete the project in addition to acquiring deep hollow park shore oaks would also need to obtain the necessary approvals from the township faced with the prospect of protracted litigation petitioner as an officer and agent of both fsrc and dhf engaged in negotiations with shore oaks for the sale of the deep hollow park property in the course of these negotiations shore oaks asserted that township officials strongly favored the golf course and that the township was determined to eliminate deep hollow park's concert business nevertheless neither petitioner nor the other shareholders of fsrc or dhf received any oral or written notice from a township official that eminent_domain or condemnation proceedings were being contemplated in mid-1988 fsrc sold the deep hollow park property to shore oaks for dollar_figure the sale was recited in the minutes of a date meeting of fsrc's board_of directors along with the following statement signed was sic the intent to disolve sic both the above corporations referring to fsrc and dhf to save taxes prior to fsrc had acquired land in lake placid new york upon which it planned to construct a ski lodge and related recreational facilities in mid-1989 lake placid recreation co inc lprc was incorporated in new york the proceeds from the sale of the deep hollow park property were reinvested through petitioner in lprc the outstanding_stock of lprc was owned as follows petitioner and mr long each owned share and petitioner's six daughters each owned shares on date the board_of directors of fsrc held a special meeting during this meeting the board discussed the accountant's advice regarding the liquidation of both fsrc and dhf the minutes state that mark lotts accountant for both fsrc and dhf advised us to dissolve the corporation to save taxes petitioner urged the creation of a new york corporation because of a plan to move business operations to new york the board decided however that fsrc would not be liquidated so as to preserve future legal actions against the township the minutes state it was decided that until the park and fairground business was cleared up and construction was completed in lake placid we would not dissolve the corporation and reorganize at which time all shares from the park and fairground will be transferred to the lake placid corporation the shareholders and board members of fsrc and dhf held a special meeting on date the minutes state that the corporation's accountants have advised us to disolve sic the corporations reasoning sic being to save money on capital_gains and save on double_taxation the minutes also state that a new corporation would be formed in the state of new york and the old corporations will be disolved sic on date petitioner signed several standard statements prepared by the corporations' accountant referring to resolutions adopting a plan of complete_liquidation and dissolution for both fsrc and dhf for attachment to the corporations' federal_income_tax returns these statements were entitled statement re liquidation under sec_337 and contained the following representations a statement that the board_of directors adopted a resolution recommending the complete_liquidation and dissolution of each corporation in accordance with the plan a statement authorizing and directing the holding of a special meeting of the shareholders to vote on the plan a statement that following shareholder adoption the corporation will cease doing business and will sell its assets discharge its liabilities and distribute the residue pro_rata to the shareholders and a statement that each corporation was to be dissolved as soon thereafter as practicable petitioner filed a form_966 corporate dissolution or liquidation for dhf but did not file a form_966 for fsrc the certificate of dissolution for fsrc was filed on date lprc paid the dissolution fee of fsrc at trial petitioner conceded that he intended to liquidate dhf the federal_income_tax returns for fsrc and dhf report the sale of deep hollow park property and the complete_liquidation of fsrc and dhf fsrc and dhf each filed a form_1099 for taxable_year reporting a liquidating_distribution to petitioner in the amount of dollar_figure and dollar_figure respectively neither corporation filed an amended_return for that year petitioner timely filed a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return with respect to the taxable_year which automatically extended petitioner's filing deadline until date petitioner did not mail the return until date petitioner's original individual_income_tax_return for reported petitioner's receipt of these liquidating distributions petitioner's stock bases as reported by him on his schedule d for were dollar_figure in fsrc and dollar_figure in dhf petitioner also reported dollar_figure in interest_income on his original return neither fsrc nor dhf reported any interest_income on their income_tax returns the internal revenue service's records indicate however that petitioner received several forms 1099-int which state that he received interest_income in the total amount of dollar_figure on date petitioner filed an amended_return for the taxable_year on his amended_return petitioner reported total income in the amount of dollar_figure this amount reflects dollar_figure in business income and two items petitioner reported on his original return dollar_figure of interest_income and dollar_figure 6the dollar_figure figure represents the dollar_figure that petitioner reported on his income_tax return plus the dollar_figure interest determined to be income to petitioner in the statutory_notice_of_deficiency paragraph of the stipulation of facts incorrectly states that the service's records reflect a total interest figure of dollar_figure petitioner did not object to the correction of this error in pension income on his amended_return petitioner did not report any liquidating distributions or capital_gains opinion on schedule d of his federal_income_tax return petitioner reported that he received distributions from fsrc and dhf in complete_liquidation of both corporations however petitioner later filed an amended tax_return for which reflected petitioner's new reporting position that the amounts received from fsrc and dhf by petitioner did not constitute liquidating distributions respondent determined that fsrc and dhf were liquidated prior to date and that the distributions from each corporation were taxable to petitioner to the extent they exceeded petitioner's adjusted stock basis because petitioner conceded that he intended to liquidate dhf we will focus only upon whether petitioner received a liquidating_distribution from fsrc petitioner argues that he never intended to liquidate fsrc and that his characterization of the amount received from fsrc as a liquidating_distribution on his tax_return was an error respondent's determination is presumed correct and petitioner bears the burden of proving otherwise rule a 290_us_111 sec_331 provides that amounts received by a shareholder in a distribution in complete_liquidation of a corporation shall be treated as in full payment in exchange for the stock prior to the tax_reform_act_of_1986 sec_337 provided that if within the 12-month_period beginning on the date on which a corporation adopts a plan of complete_liquidation all of the assets of the corporation are distributed in complete_liquidation less assets retained to meet claims then no gain_or_loss shall be recognized to such corporation from the sale_or_exchange by it of property within such 12-month_period sec_337 this nonrecognition_provision was repealed by the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 however a transitional rule permitted certain small corporations to be eligible for sec_337 nonrecognition if they distributed their assets in complete_liquidation before date both fsrc and dhf satisfied the eligibility requirements for this transitional provision see id sec d stat pincite the terms liquidation or complete_liquidation are not defined in sec_331 or in the regulations thereunder however related sec_1_332-2 income_tax regs offers the following standard a status of liquidation exists when the corporation ceases to be a going concern and its activities are merely for the purpose of winding up its affairs paying its debts and distributing any remaining balance to its shareholders see also 27_bta_162 applying a similar definition whether a corporation has liquidated is a question of fact id pincite olmsted v commissioner tcmemo_1984_381 in determining whether a corporation has liquidated this court has applied a three-part test whether there is a manifest intent to liquidate whether there is a continuing purpose to terminate corporate affairs and dissolve the corporation and whether the corporation's activities are directed to such termination 50_tc_130 t 41_bta_965 wood v commissioner supra pincite olmsted v commissioner supra after reviewing the evidence we are convinced that fsrc was liquidated prior to the end of first the record in this case clearly supports a finding of an intent to liquidate fsrc specifically contemporaneous corporate minutes from meetings of fsrc's board_of directors demonstrate that it was the intent of the board to liquidate the minutes of the date board meeting set forth the board's decision not to dissolve fsrc until matters were resolved with the township and construction was completed in lake placid it is clear from this decision that the board intended that fsrc's activities be merely for the purpose of winding up its affairs the minutes of the date board meeting recount the advice of the accountant to liquidate fsrc to avoid double_taxation and produce capital_gains at the shareholder level upon receipt of the liquidating distributions these minutes contain the following statement a new corporation would be formed in the state of new york and the old corporations will be dissolved the minutes of the date meeting state signed was sic the intent to disolve sic both the above corporations to save taxes in addition petitioner's individual return for and fsrc's corporate return indicate that this intent was actually carried out furthermore under identical circumstances petitioner has conceded that he intended to liquidate dhf second fsrc had a continuing purpose to liquidate ie its long-running feud with howell township made it exceedingly difficult for fsrc to continue with its business finally fsrc's actions including selling corporate property filing final returns making liquidating distributions and dissolving under state law all unequivocally demonstrate that the corporation's activities were directed and confined to liquidating the corporation although he originally reported the transactions at issue as liquidations petitioner now seeks to disavow his original form taxpayers are free to structure their transactions in a manner that will result in their owing the least amount of tax possible this is the essence of effective tax planning however as the supreme court observed in 417_us_134 w hile a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice and may not the enjoy the benefit of some other route he might have chosen to follow but did not citations omitted see also 308_us_473 99_tc_561 it would be quite intolerable to pyramid the existing complexities of tax law by a rule that the tax shall be that resulting from the form of transaction taxpayers have chosen or from any other form they might have chosen whichever is less 284_f2d_322 2d cir affg 32_tc_1297 we have observed that the taxpayer may have less freedom than the commissioner to ignore the transactional form that he has adopted 87_tc_1417 quoting 59_tc_760 n petitioner contends that the corporate minutes from fsrc's board meetings clearly indicate that petitioner intended to reorganize the new jersey business operations in lake placid the only reference to a reorganization is in the minutes of the date shareholders meeting which state in pertinent part that until the park and fairground business was cleared up and construction was completed in lake placid we would not dissolve the corporation and reorganize at which time presumably when the lake placid development is completed all shares from the park and fairground will be transferred to the lake placid corporation however minutes from meetings on march and date make it clear that any future plans of a reorganization were abandoned when the board decided to follow the recommendation of mr lotts fsrc's accountant and liquidate in order to benefit from the transitional provisions for small corporations in the tax_reform_act_of_1986 petitioner argues that he did not understand his accountant's advice petitioner contends that he first learned that mr lotts had treated the transaction as a liquidation upon receiving his federal_income_tax return for filing petitioner blames this mischaracterization of the transaction on a lack of effective communication mr lotts' urgency to liquidate and the fact that mr lotts was unaware of petitioner's intent to reorganize however the record reflects that petitioner is a well-educated individual who ran a successful business for many years there is nothing in the record other than petitioner's self-serving testimony to indicate that mr lotts did not follow petitioner's instructions while preparing both his individual and fsrc's corporate returns petitioner did not call mr lotts to testify about his tax_advice or the circumstances surrounding the preparation of petitioner's individual return or fsrc's corporate return moreover the record reflects that as early as date mr lotts advised fsrc's board to liquidate and that on date petitioner signed forms reporting the corporation's intent to do so petitioner did not file his amended_return until date against this backdrop it is difficult to believe that petitioner did not intend to liquidate fsrc rather it appears that petitioner was searching for a way to avoid the shareholder-level tax consequences of his decision to liquidate and that his decision to file an amended_return is nothing more than ex post facto tax planning accordingly we find that petitioner liquidated fsrc in having chosen to do so petitioner must now accept the tax consequences of his choice therefore we sustain respondent's determination that petitioner has long term capital_gain to the extent that the distribution he received exceeds his adjusted_basis in his stock see sec_331 a petitioner argues that the transfer of fsrc's assets to lprc and its dissolution qualified as a tax-free reorganization under sec_368 having just determined that there was a complete_liquidation of fsrc it necessarily follows that the transaction cannot qualify as a reorganization under the provisions of a because a liquidation is the antithesis of reorganization 120_f2d_153 6th cir emphasis added affg 40_bta_1057 moreover in order to qualify for tax-free treatment a shareholder must exchange his or her stock pursuant to a plan_of_reorganization sec_354 the requirement of a plan_of_reorganization is to be taken as limiting the nonrecognition_of_gain_or_loss to such exchanges or distributions as are directly a part of the transaction specifically described as a reorganization in sec_368 sec_1_368-2 income_tax regs rather than pointing to a plan_of_reorganization the evidence clearly indicates that fsrc adopted a plan of complete_liquidation alternatively petitioner contends that the transaction qualifies for nonrecognition treatment under the involuntary_conversion provisions of sec_1033 sec_1033 provides for nonrecognition of gain if property is compulsorily or involuntarily converted into property similar_or_related_in_service_or_use to the property so converted sec_1033 included within this provision is property that is taken by the government by condemnation or that is sold by the taxpayer pursuant to the threat_or_imminence_of_condemnation sec_1033 in order to qualify for nonrecognition treatment however the taxpayer must have owned the property that was involuntarily converted in 80_tc_506 we explained that we have held previously that in the case of a partnership the election under sec_1033 can be made only by the partnership and not by the partners individually we see no reason for a different result in the context of a corporation and its shareholders it is clear that fsrc owned deep hollow park therefore although petitioner received all the corporate assets in a liquidating_distribution he is not entitled to elect nonrecognition treatment under sec_1033 respondent also determined that petitioner had additional interest_income of dollar_figure gross_income includes interest_income sec_61 on both his original and amended returns petitioner reported only dollar_figure of interest_income petitioner's sole argument is that the interest_income was received by petitioner in his fiduciary capacity as an agent for fsrc and thus was properly reportable by fsrc and not by petitioner the only evidence introduced by petitioner to support this argument is his self-serving testimony that he opened several bank accounts on behalf of fsrc and dhf however petitioner did not even identify these accounts neither fsrc 7even if petitioner were acting as an agent of fsrc with the intention of completing a sec_1033 transaction we still believe that the provisions of sec_1033 are inapplicable under these facts a threat of condemnation sufficient to invoke provisions of sec_1033 exists when a representative of a governmental body or a public official authorized to acquire property for public use informs the taxpayer either orally or in writing that such body or such official has decided to acquire the taxpayer's property 94_tc_360 affd 932_f2d_526 6th cir 61_tc_68 revd on another issue by unpublished order 538_f2d_338 9th cir the property owner must also reasonably believe that condemnation will occur if the owner does not sell the property voluntarily to a third party id in the instant case the parties have stipulated that neither petitioner nor the shareholders of fsrc or dhf received any oral or written notice from a township official that eminent_domain or condemnation proceedings were contemplated since petitioner received no communication from howell township officials regarding the possibility of condemnation of the deep hollow park property we are not persuaded that the property was sold under threat of condemnation and sec_1033 is unavailable nor dhf reported any interest_income for we find that petitioner has not met his burden_of_proof on this issue see rule a therefore we sustain respondent's determination the next issue we must decide is whether petitioner is liable for additions to tax pursuant to sec_6651 and sec_6651 imposes an addition_to_tax for failure to timely file a tax_return unless the taxpayer establishes that the failure_to_file was due to reasonable_cause and not willful neglect sec_6651 imposes an addition_to_tax for failure to timely pay a tax_liability shown upon a return unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect petitioner received an automatic_extension to file his return on or before date petitioner did not meet this deadline as he did not mail his return until date at the time that he filed petitioner failed to include full payment of his reported income_tax_liability on brief petitioner argues that he had no income_tax_liability for because no liquidation occurred and petitioner was simply an agent of fsrc with respect to the sales proceeds reinvested in lprc we have already concluded however that a liquidation in fact occurred and that petitioner has income to the extent that the distribution exceeds the adjusted_basis in petitioner's stock moreover petitioner has not introduced any evidence that he satisfies the reasonable_cause exception of sec_6651 accordingly we sustain respondent's determination respondent also determined that petitioner is liable for the addition_to_tax pursuant to sec_6653 sec_6653 provides that if any part of an underpayment_of_tax required to be shown on a return is due to negligence there shall be added to the tax an amount equal to percent of the underpayment sec_6653 defines negligence to include any failure to make a reasonable attempt to comply with the provisions of this title we have similarly defined negligence as the failure to exercise the due care of a reasonable and ordinarily prudent person under like circumstances 85_tc_934 if a taxpayer fails to show amounts reported on forms sec_6653 provides that such a failure shall be treated as due to negligence for purposes of sec_6653 unless the taxpayer establishes the contrary by clear_and_convincing evidence sec_6653 petitioner failed to include in income dollar_figure of interest that was reported on forms 1099-int petitioner has not proven by clear_and_convincing evidence that such failure was not negligent therefore we sustain respondent's determination decision will be entered for respondent
